                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


COREY TURNER                                                                        PLAINTIFF


v.                                  Civil No. 6:19-cv-06122


PROSECUTOR DAN TURNER, AGENT
ROY BETHELL (Detective, Group 6 Drug
Task Force, Arkadelphia Police Department),
AGENT BRENT WITHWORTH (Detective,
Group 6 Drug Task Force, Arkadelphia Police
Department)                                                                       DEFENDANT


                                           ORDER


       Before the Court is the Report and Recommendation (ECF No. 8) filed February 24, 2020,

by the Honorable Mark E. Ford, United States Magistrate Judge for the Western District of

Arkansas. (ECF No. 8.) Plaintiff, appearing pro se and in forma pauperis, is an inmate at the

Wrightsville Unit, Arkansas Department of Corrections. He filed this civil rights action pursuant

to 42 U.S.C. § 1983 claiming his 4th and 14th Amendment constitutional rights to be “secure from

illegal search and seizure” (Compl. at p. 4, Oct. 22, 2019, ECF No. 1) were violated when

Defendant Agents Bethel and Withworth arrested him without a warrant and without probable

cause and charged him with possession of methamphetamine with intent to deliver when no drugs

or narcotics existed or were found in his possession. Id. Plaintiff also alleges that Defendant

Prosecutor Turner violated his 14th Amendment constitutional right to due process by prosecuting

Plaintiff when there was no probable cause to arrest and no drugs to support a conviction. Id.

Plaintiff claims compensatory and punitive monetary damages in the amount of $500,000.

                                                           1
Plaintiff’s claims challenge the legality of his conviction, yet Plaintiff fails to allege that the

conviction and sentence for which he has been imprisoned has been reversed, expunged,

invalidated or impugned by the highest state court or in federal habeas proceeding.

       Judge Ford recommends that Plaintiff’s complaint be dismissed with prejudice because his

claims are barred under the Heck doctrine. See Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364,

129 L.Ed.2d 383 (1994) (§1983 damages claim for alleged unconstitutional arrest or conviction

caused by actions whose unlawfulness would invalidate the arrest or conviction is not cognizable

until the underlying arrest or conviction has been reversed; damages for illegal search do not

encompass the injury of being convicted and imprisoned until conviction overturned).

       No party has filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).       Upon review, the Court adopts the Report and

Recommendation in toto.

       Accordingly, Plaintiff’s Complaint should be and hereby is DISMISSED WITH

PREJUDICE. The dismissal of this action constitutes a “strike” under 28 U.S.C. § 1915(g), and

the Clerk is directed to place a § 1915(g) strike flag on the case.

       IT IS SO ORDERED this 25th day of March 2020.



                                               /s/Robert T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U.S. DISTRICT JUDGE




                                                               2
